Citation Nr: 0712261	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
cervical strain with degenerative changes, currently 
evaluated as 30 percent disabling, for the time period from 
September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, A.M.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
April 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim seeking 
entitlement to an increased rating for the residuals of a 
cervical strain with degenerative changes.  

In May 2005, the veteran testified at a hearing held at the 
local VA office before the undersigned Acting Veterans Law 
Judge.

In March 2006, the Board increased the rating of the 
veteran's cervical spine disability to 30 percent, prior to 
September 26, 2003, and remanded the issue of entitlement to 
an evaluation greater than 30 percent, since that time.  As 
such, the issue in appellate status is as noted above.

As the Board noted in the introduction to the March 2006 
decision, at the May 2005 hearing the veteran raised a claim 
of service connection for a low back disability as secondary 
to his service-connected cervical strain (page 8).  As it 
does not appear that this issue has been adjudicated, it is 
again referred to the RO for appropriate action.

The Board notes that pertinent evidence was filed at the 
Appeals Management Center (AMC) that was not accompanied by a 
waiver of RO consideration; however, in an October 2006 
statement, the veteran's representative requested that the 
Board consider of that evidence, which the Board interprets 
as an implicit waiver of initial RO consideration.  The Board 
will thus consider the evidence in the adjudication of this 
appeal.



FINDINGS OF FACT

1.  Since September 26, 2003, the veteran's cervical strain 
with degenerative changes has been manifested by pain, muscle 
spasm, severe limitation of motion, and severe intervertebral 
disc syndrome, with recurring attacks and little intermittent 
relief.

2.  The veteran's residuals of a fracture of the cervical 
spine include a demonstrable wedge deformity of C5.

3.  The veteran's cervical spine disability is not manifested 
by incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, since 
September 26, 2003, the criteria for a rating of 50 percent, 
but no higher, for the veteran's cervical spine disability, 
have been met. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, 5285-87, 5290, 5293, 
(2002, 2003, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Although the RO did not 
provide the veteran with a compliant VCAA letter prior to the 
initial adjudication of this claim by the RO, during the 
course of this appeal, the RO issued the veteran a letter 
that satisfies these requirements in September 2003, and 
subsequently readjudicated this claim, which cured any timing 
concern.  See Mayfield v. Nicholson, 444 F.3d 1328, 1334 
(Fed. Cir. 2006).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the RO informed the veteran in the September 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for an increased rating.  
Specifically, the letter stated that to support the claim, 
the evidence must show that the condition worsened to an 
extent that meets the evaluation criteria for the next higher 
level for that particular disability.  See Overton v. 
Nicholson, 20 Vet. App. 427, 440-41 (2006).  

In addition, the September 2003 letter informed the veteran 
about the information and evidence that VA would seek to 
provide including VA and any other federal government agency 
records and requesting private treatment records if the 
veteran completed a release form.  The September 2003 letter 
also informed the veteran about the information and evidence 
he was expected to provide.  Specifically, the RO told the 
veteran that he should submit enough information about his 
records so that it could request them from the person or 
agency that had them.

The VCAA notice letter that was provided to the veteran did 
not specifically contain the "fourth element."  The Board 
finds, however that the veteran was fully notified of the 
need to submit any evidence pertaining to his claim.  As 
noted in the introduction, in October 2006, the veteran filed 
additional evidence directly to the Board, affirmatively 
demonstrating his understanding that he needed to submit any 
evidence in his possession that might substantiate his claim.  
Thus, the purpose of the notice, to ensure that he as a 
claimant had the opportunity to participate meaningfully in 
the adjudication process, was not frustrated because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Dalton v. Nicholson, 21 Vet. App. 23, 31 
(2007); Short Bear v. Nicholson, 19 Vet. App. 341, 344 
(2005); see also Velez v. West, 11 Vet. App. 148, 157 (1998) 
(holding that actual knowledge by the veteran cures defect in 
notice).  

In April 2006, the veteran was provided with an additional 
VCAA notice that explained how the RO determines a disability 
rating, as well as an effective date.

The duty to assist the veteran also has been satisfied.  All 
pertinent VA and private post-service medical records are in 
the claims file and the veteran testified at a Board hearing 
in May 205.  He was also afforded VA examinations 
specifically to determine the nature, extent severity and 
manifestations of his service-connected cervical spine 
disability.  Thus, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

Background

The veteran filed a claim of an increased rating for his 
cervical spine disability on January 10, 2001.  As noted 
above, in a March 2006 decision, the Board increased the 
evaluation of this condition to 30 percent, effective January 
10, 2001, to September 25, 2003, and remanded the issue of 
entitled to an increased evaluation since September 26, 2003.  
In a May 2006 rating decision, the AMC implemented the 
Board's determination.  Therefore, the issue before the Board 
involves whether the veteran's cervical spine disability 
warrants an evaluation higher than 30 percent.  

The veteran underwent a VA examination in September 2003.  
The veteran reported that he could not turn his head at times 
and as a result had difficulty driving.  He also had problems 
sleeping and indicated that his neck was severely aggravated 
when working due to the constant strain.  The veteran had 
flexion to 30 degrees, extension to 40 degrees, lateral 
flexion to 20 degrees and rotation of 40 degrees, 
bilaterally.  The veteran stated that he had painful motion 
at the above degrees and could not move any further.  Range 
of motion was also additionally limited by pain following 
repetitive use.  There was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  There was no 
evidence of neurological effects related to this disability.  
The veteran reported that he had no loss of work days, nor 
had he been prescribed bed rest by a physician due to this 
disability.  X-rays showed minimal healed anterior deformity 
of C5, and minimal degenerative changes of the vertebrae in 
the cervical spine; the diagnosis was cervical strain with 
degenerative disc disease.

The veteran received an additional VA examination in August 
2006.  At that time the veteran reported pain in the cervical 
spine of an 8 out of 10.  He complained of having significant 
stiffness associated with a sharp pain that was chronic and 
constant.  There was no radiation of pain noted.  The veteran 
reported medication did not offer relief, but that a 
transcutaneous electrical nerve stimulation (TENS) unit 
offered transient relief.  He was also noted to be using 
cervical traction twice a day for transient relief.  He 
reported flare ups when engaging in overhead activities.  The 
veteran reported that he missed approximately 30 days of work 
in a school year due to severe neck pain.  He also reported 
limitations due to disturbed sleep.

Upon examination, the veteran's cervical spine was noted to 
have straightening of its curvature, and the veteran's 
posture was rigid due to stiffness and pain.  Forward flexion 
was 0 to 15 degrees.  Extension was 0 to 15 degrees.  Left 
and right lateral flexion were 0 to 10 degrees.  Left and 
right lateral rotation were 0 to 10 degrees. Range of motion 
was associated with pain throughout the range.  There was no 
anklyosis of the spine.  There was tenderness with moderately 
severe paracervical muscle guarding in the bilateral 
paracervical areas.  No sensory defects were noted in the 
upper extremities, and X-rays revealed that he had a wedge 
deformity at C5.

The veteran was diagnosed as having osteophytosis of the 
cervical spine from C2 through C6 levels, and also diminished 
height of the spaces between C3-4, with resultant moderately 
severe cervical strain.  There were no incapacitating 
episodes noted, and the rest periods and time off that the 
veteran took from work were self prescribed.  In an addendum 
to this report, the physician noted the wedge deformity at 
C5.

VA outpatient treatment records show that the veteran was 
seen on numerous occasions for complaint and treatment of his 
cervical spine problems.  These records reflect that he had 
pain and muscle spasm.

A statement from the veteran's employer, received October 
2006, indicates that he missed 10.5 days from his position as 
a school teacher during the prior school year due to illness, 
but was unable to provide the nature of those absences.  
Further, in an October 2006 statement, his girlfriend 
reported that she has witnessed the veteran experience 
numerous muscle spasms which make it difficult for him to 
participate in many activities, including engaging in sexual 
relations.  She discussed in detail the problems the veteran 
had due to his back disability.  Also of record are numerous 
outpatient treatment records showing the veteran's continued 
reports of severe cervical spine pain of his physical 
therapy.

Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Appeals for Veterans Appeals 
(Court) has held that the Board must determine whether there 
is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, under former Diagnostic Code 
5293, intervertebral disc syndrome was evaluated as 20 
percent disabling when moderate, with recurring attacks; 40 
percent disabling when severe, with recurring attacks and 
little intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  

Prior to September 26, 2003, under former Diagnostic Code 
5290, when limitation of motion of the cervical spine was 
severe, a 30 percent rating is assigned.  When limitation of 
motion of the cervical spine is moderate, a 20 percent rating 
is assigned.  

Also prior to September 26, 2003, when ankylosis of the 
cervical spine is unfavorable, then a 40 percent rating is 
assigned.  When ankylosis of the cervical spine is favorable, 
then a 30 percent rating is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2003).

In addition, a note following former Diagnostic Code 5285 
provided that an additional 10 percent rating was warranted 
where the disability is manifested by a demonstrable 
deformity of a vertebral body.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine.  The criteria for a 
30 percent rating are: forward flexion of the cervical spine 
15 degrees or less; or, favorable anklyosis of the entire 
cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Analysis

As a preliminary matter, the Board notes that given the 
objective range of motion findings, the veteran's cervical 
spine disability warrants at least a 30 percent rating under 
either former Diagnostic Code 5290 or current Diagnostic Code 
5237.  Given his disc pathology, however, and resolving all 
reasonable doubt in his favor, the Board finds that his 
cervical spine disability is more properly rated as 40 
percent disabled under former Diagnostic Code 5293.  In this 
regard, the Board finds particularly probative the veteran's 
numerous outpatient treatment records showing continuous 
ongoing treatment for this disability, and severe pain, as 
well as a statement from the veteran's girlfriend discussed 
the symptoms she observed, including muscle spasms, which 
made it difficult for him to participate in many activities.  
Further, the August 2006 VA examination report shows that 
despite using a TENS unit he suffers from constant and 
chronic pain, with additional functional impairment during 
flare-ups.  Thus, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for 
severe intervertebral disc syndrome, with recurring attacks 
and little intermittent relief; such that a 40 percent rating 
would be warranted under this former code.

As to a higher rating however, the Board nodes that the 
veteran is now receiving the highest rating available, or a 
higher rating than the highest rating available, under old 
Diagnostic Codes 5287 and 5290.  As to a higher rating under 
former Diagnostic Code 5293, as in effect prior to September 
23, 2002, the Board notes that the evidence of record, to 
specifically include the report of the veteran's most recent 
VA examination in August 2006, consistently shows that he 
does not have pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with neuropathy with 
characteristic pain and demonstrable muscle spasm and little 
intermittent relief.  Thus a higher rating under that former 
code is not warranted.

As to a higher rating under Diagnostic Code 5293 as amended 
effective September 23, 2002, the Board finds that the 
evidence of record does not show that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  While the veteran has 
reported that he has missed significant time off from work 
due to this disability, and required rest due to this 
disability, that code specifically provides that an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The evidence does not show that the veteran has 
been prescribed bed rest and treatment due to incapacitating 
episodes, and the Board also points out that the report of 
the veteran's August 2006 VA examination specifically 
indicated that there were no incapacitating episodes noted, 
and the rest periods and time off that the veteran took from 
work were self prescribed.  Therefore there is no basis for 
an increased rating under this code based on a lack of 
finding of incapacitating episodes.

As to an increased rating under the general rating formula 
for diseases and injuries of the spine, as in effect 
September 26, 2003, the veteran would have to be found to 
have unfavorable ankylosis of the entire thoracolumbar spine.  
As the veteran has at no time during the course of this 
appeal been found to have ankylosis of the spine, an 
increased rating would also not be warranted under this code.

As the evidence shows that the veteran has a demonstrable 
deformity of the vertebral body, i.e., a wedge deformity of 
C5, he is entitled to an additional 10 percent rating under 
former Diagnostic Code 5285.  As this 10 percent rating is 
added to the 40 percent rating for his disc disease, the 
veteran's cervical spine disability warrants a 50 percent 
rating, but no higher, effective September 26, 2003.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the disability so as to warrant 
assignment of an evaluation higher than 50 percent on an 
extraschedular basis.  In this regard, the Board notes that 
there is no showing that the disability has resulted in 
marked interference with employment.  Although he has been 
forced to miss work, the Board notes that substantial 
interference with employment is contemplated in the 50 
percent rating.  In addition, there is no showing that the 
condition has necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent is granted for the veteran's 
residuals of a cervical strain with degenerative change and a 
wedge deformity, from September 26, 2003.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


